DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,240,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 1/13/22, claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 2, 15 & 18.  The prior art fails to disclose or teach a computing device for gaming by patrons, comprising: at least one processor, at least one identification acceptor and at least one biological sensor, configured to permit installation at a site for interaction with human patrons; the identification acceptor being configured to accept a government-issued identity document and to scan identification information from the identification document into digital form for transmission over a 
 The closest prior art appears to be Rowe (US Patent Pub. 20030228898), in view of Grabiec (US Patent Pub. 2011001975).  Rowe discloses a casino gambling system comprising a first computer, a plurality of casino gambling units operatively coupled to the first computer, and a second computer operatively coupled to the first computer.  The second computer includes a biometric input apparatus capable of generating digital data representing a unique physical characteristic of a user and a controller operatively coupled to the biometric input apparatus.  The controller includes a microprocessor and a memory and may be programmed to control access to the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649